DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "strength member" in claim 8, 18, and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure as “mechanical cables” as described in the Applicant’s specification [0019] as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2007/0187134 to Detian et al. (hereinafter "Detian").
Regarding claim 1, Detian discloses a flexible body-insertable cable (Fig. 9 – multicore cable 30), comprising: 
a plurality of conduits (See examiner’s annotated Fig. 9; paragraph 0221- the four coaxial cables 20 shown in FIG. 8 disposed on an outer circumference of the tension member 31, arranged on a concentric circle at FIG. 9 of a cross-sectional view surface; The Examiner notes that coaxial cable in Fig. 8 is the same as the four coaxial cables shown in Fig.9 ),

    PNG
    media_image1.png
    726
    989
    media_image1.png
    Greyscale

(Fig. 8 – extra-fine insulated wire 10A; paragraph 0197- The extra-fine insulated wire 10A comprises the copper alloy twisted wire 2A (an inner conductor) formed by twisting seven copper alloy wires 1A twisted together and a solid insulation 5A formed on an outer circumference of the inner conductor; paragraph 0206- The solid insulation 5A can be formed of resins such as polytetrafluoroethylene/perfluoropropylvinylether copolymer (PFA), polytetrafluoroethylene/polyhexafluoropropylene copolymer (FEP), etc); 
a plurality of cables (Fig. 8 – copper allow twisted wire 2A; Examiner notes that all fours wires of Fig. 8 are shown in Fig. 9), each of said cables providing a function selected from the group consisting of mechanical functions, electrical functions, and optical functions (paragraph 0018 - It is an object of the invention to provide an extra-fine copper alloy wire, and an extra-fine copper alloy twisted wire that have extra-fine wires with a final wire diameter of not more than 0.025 mm, both a high mechanical strength and a low electrical resistance (a high electrical conductivity; The Examiner notes that Detian discloses the cable provide electrical functions- The Examiner deems that the cables providing mechanical and optical functions as an optional limitation due to the recitation of “selected from the group” and therefore not required by the cable of Detian ); and 
a solid antimicrobial material encasing each of said conduits and each of said cables for retaining said conduits and said cables in a spaced-apart and longitudinally-extending arrangement along a length of said solid antimicrobial material (Fig. 8 – jacket layer 17; paragraph 0210 - The jacket layer 17 can be formed by that resins such as polytetrafluoroethylene/perfluoropropylvinylether copolymer (PFA), polytetrafluoroethylene/polyhexafluoropropylene copolymer (FEP), ethylene/polytetrafluoroethylene copolymer (ETFE) etc).
Regarding claim 11, Detian discloses a flexible body-insertable cable (Fig. 9 – multicore cable 30), comprising: 
a parallel arrangement of conduits and cables (See examiner’s annotated Fig. 9; paragraph 0221- the four coaxial cables 20 shown in FIG. 8 disposed on an outer circumference of the tension member 31, arranged on a concentric circle at FIG. 9 of a cross-sectional view surface; The Examiner notes that coaxial cable in Fig. 8 is the same as the four coaxial cables shown in Fig.); 

    PNG
    media_image1.png
    726
    989
    media_image1.png
    Greyscale

each of said conduits having an antimicrobial material defining interior wall surfaces thereof (Fig. 8 – extra-fine insulated wire 10A; paragraph 0197- The extra-fine insulated wire 10A comprises the copper alloy twisted wire 2A (an inner conductor) formed by twisting seven copper alloy wires 1A twisted together and a solid insulation 5A formed on an outer circumference of the inner conductor; paragraph 0206- The solid insulation 5A can be formed of resins such as polytetrafluoroethylene/perfluoropropylvinylether copolymer (PFA), polytetrafluoroethylene/polyhexafluoropropylene copolymer (FEP), etc); 
each of said cables providing a function selected from the group consisting of mechanical functions, electrical functions, and optical functions (paragraph 0018 - It is an object of the invention to provide an extra-fine copper alloy wire, and an extra-fine copper alloy twisted wire that have extra-fine wires with a final wire diameter of not more than 0.025 mm, both a high mechanical strength and a low electrical resistance (a high electrical conductivity; The Examiner notes that Detian discloses the cable provide electrical functions- The Examiner deems that the cables providing mechanical and optical functions as an optional limitation due to the recitation of “selected from the group” and therefore not required by the cable of Detian); and 
a solid antimicrobial material encasing said parallel arrangement of conduits and cables (Fig. 8 – jacket layer 17; paragraph 0210 - The jacket layer 17 can be formed by that resins such as polytetrafluoroethylene/perfluoropropylvinylether copolymer (PFA), polytetrafluoroethylene/polyhexafluoropropylene copolymer (FEP), ethylene/polytetrafluoroethylene copolymer (ETFE) etc).
Regarding claim 21, Detian discloses a flexible body-insertable cable (Fig. 9 – multicore cable 30), comprising: 
a conduit (See examiner’s annotated Fig. 9; paragraph 0221- the four coaxial cables 20 shown in FIG. 8 disposed on an outer circumference of the tension member 31, arranged on a concentric circle at FIG. 9 of a cross-sectional view surface; The Examiner notes that coaxial cable in Fig. 8 is the same as the four coaxial cables shown in Fig. 9)

    PNG
    media_image2.png
    713
    775
    media_image2.png
    Greyscale

having a first antimicrobial material defining interior wall surfaces thereof (Fig. 8 – extra-fine insulated wire 10A; paragraph 0197- The extra-fine insulated wire 10A comprises the copper alloy twisted wire 2A (an inner conductor) formed by twisting seven copper alloy wires 1A twisted together and a solid insulation 5A formed on an outer circumference of the inner conductor; paragraph 0206- The solid insulation 5A can be formed of resins such as polytetrafluoroethylene/perfluoropropylvinylether copolymer (PFA), polytetrafluoroethylene/polyhexafluoropropylene copolymer (FEP), etc); a plurality of cables (See Examiner’s annotated Fig. 9);
	a plurality of cables (See Examiner’s annotated Fig. below),

    PNG
    media_image3.png
    466
    628
    media_image3.png
    Greyscale

each of said cables providing a function selected from the group consisting of mechanical functions, electrical functions, and optical functions (paragraph 0018 - It is an object of the invention to provide an extra-fine copper alloy wire, and an extra-fine copper alloy twisted wire that have extra-fine wires with a final wire diameter of not more than 0.025 mm, both a high mechanical strength and a low electrical resistance (a high electrical conductivity; The Examiner notes that Detian discloses the cable provide electrical functions- The Examiner deems that the cables providing mechanical and optical functions as an optional limitation due to the recitation of “selected from the group” and therefore not required by the cable of Detian ); and 
a second antimicrobial material encasing said conduit and said cables for retaining said conduit and said cables in a spaced-apart and longitudinally-extending arrangement along a length of said second antimicrobial material (Fig. 8 – jacket layer 17; paragraph 0210 - The jacket layer 17 can be formed by that resins such as polytetrafluoroethylene/perfluoropropylvinylether copolymer (PFA), polytetrafluoroethylene/polyhexafluoropropylene copolymer (FEP), ethylene/polytetrafluoroethylene copolymer (ETFE) etc).
Regarding claim 22, Detian discloses the claimed invention as discussed above concerning claim 21, and Detian further discloses wherein said second antimicrobial material defines at least one hollow tube along said length of said second antimicrobial material, each said hollow tube being spaced-apart from said conduit and said cables (See Examiner’s annotated Fig. 9).

    PNG
    media_image4.png
    441
    626
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2- 5, 7, 12-15, 17, 23 - 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0187134 to Detian et al. (hereinafter "Detian") in further view of U.S. Publication No. 2013/0195841 to Gabbay et al. (hereinafter “Gabbay”).
Regarding claim 2, Detian discloses the claimed invention as discussed above concerning claim 1, and Detian further discloses wherein said antimicrobial material defining interior wall surfaces of said conduits comprises a polymeric material (Fig. 8 – extra-fine insulated wire 10A; paragraph 0197- The extra-fine insulated wire 10A comprises the copper alloy twisted wire 2A (an inner conductor) formed by twisting seven copper alloy wires 1A twisted together and a solid insulation 5A formed on an outer circumference of the inner conductor; paragraph 0206- The solid insulation 5A can be formed of resins such as polytetrafluoroethylene/perfluoropropylvinylether copolymer (PFA), polytetrafluoroethylene/polyhexafluoropropylene copolymer (FEP), etc).
Detian does not expressly teach wherein said antimicrobial material comprises a polymeric material impregnated with a biocidal material.
However, in an analogous art of biofilm resistant materials, Gabbay teaches of a polymeric material (paragraph 0013- In some embodiments, the biofilm resistant material, further comprises a polymeric resin; In some embodiments, the polymeric resin is a polypropylene, polycarbonate, polyurethane, polyvinyl chloride, nylon, polystyrene, polyethylene, polyethylene terephthalate, fluorinated polyethylene, polyvinyl alcohol, polyvinyl acetate, silicone or polyester) impregnated with a biocidal material (paragraph 0007- this invention provides a biofilm resistant material comprising an active agent, which active agent consists essentially of an insoluble copper oxide at a concentration of between 3 and 10% w/w of said biofilm resistant material; paragraph 0080- The copper oxide can be included in a polymer, or attached to a polymer after it is shaped, can be placed as a coating on a hard surface, or included in a polymer that is then attached to a hard surface, or can be applied directly to the materials from which the surface material is constructed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gabbay that teach a polymeric material impregnated with biocidal material, into the teaching of Detian that teach a polymeric material. It would have been advantageous to make the combination in order to prevent, remove, reduce, or disrupt biofilm formation on a surface (paragraph 0080 of Gabbay), and to to reduce the industrial, environmental, and medical problems caused by biofilm formation (paragraph 0004 of Gabbay). Additionally, using copper oxide as the active ingredient to attack the biofilm has application to a variety of hard surfaces (paragraph 0080 of Gabbay), and copper oxide can aid in inhibiting, diminishing or abrogating microbial biofilms or microbial biofilm formation or a combination thereof on a material surface (paragraph 009 of Gabbay).
The modified device of Detian in further view of Gabbay will hereinafter be referred to as modified Detian.
Regarding claim 3, modified Detian teaches the claimed invention as discussed above concerning claim 2, and Detian further discloses wherein said polymeric material is selected from the group consisting of thermoplastic silicone-polyurethane copolymers ("SPUR"), perfluoroethylene propylene copolymer ("FEP"), polytetrafluoroethylene ("PTFE"), thermoplastic polyurethanes ("PUR"), and polyether ether ketone ("PEEK") (Fig. 8 – extra-fine insulated wire 10A; paragraph 0197- The extra-fine insulated wire 10A comprises the copper alloy twisted wire 2A (an inner conductor) formed by twisting seven copper alloy wires 1A twisted together and a solid insulation 5A formed on an outer circumference of the inner conductor; paragraph 0206- The solid insulation 5A can be formed of resins such as polytetrafluoroethylene/perfluoropropylvinylether copolymer (PFA), polytetrafluoroethylene/polyhexafluoropropylene copolymer (FEP), etc); a plurality of cables (Fig. 8 – copper allow twisted wire 2A).
Regarding claim 4, modified Detian teaches the claimed invention as discussed above concerning claim 2, but modified Detian does not expressly teach wherein said biocidal material comprises cuprous oxide.
However, in an analogous art of biofilm resistant materials, Gabbay teaches of a polymeric material (paragraph 0013- In some embodiments, the biofilm resistant material, further comprises a polymeric resin; In some embodiments, the polymeric resin is a polypropylene, polycarbonate, polyurethane, polyvinyl chloride, nylon, polystyrene, polyethylene, polyethylene terephthalate, fluorinated polyethylene, polyvinyl alcohol, polyvinyl acetate, silicone or polyester) wherein said biocidal material comprises cuprous oxide (paragraph 0007- this invention provides a biofilm resistant material comprising an active agent, which active agent consists essentially of an insoluble copper oxide at a concentration of between 3 and 10% w/w of said biofilm resistant material; paragraph 0080-  The copper oxide can be included in a polymer, or attached to a polymer after it is shaped, can be placed as a coating on a hard surface, or included in a polymer that is then attached to a hard surface, or can be applied directly to the materials from which the surface material is constructed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gabbay that teach biocidal material comprising cuprous oxide into the teachings of Detian that teach a polymeric material. It would have been advantageous to make the combination in order to prevent, remove, reduce, or disrupt biofilm formation on a surface (paragraph 0080 of Gabbay), and to reduce the industrial, environmental, and medical problems caused by biofilm formation (paragraph 0004 of Gabbay). Additionally, using copper oxide as the active ingredient to attack the biofilm has application to a variety of hard surfaces (paragraph 0080 of Gabbay), and copper oxide can aid in inhibiting, diminishing or abrogating microbial biofilms or microbial biofilm formation or a combination thereof on a material surface (paragraph 009 of Gabbay).
Regarding claim 5, Detian discloses the claimed invention as discussed above concerning claim 1, and Detian further discloses wherein said solid antimicrobial material encasing each of said conduits and each of said cables comprises a polymeric material (Fig. 8 – jacket layer 17; paragraph 0210 - The jacket layer 17 can be formed by that resins such as polytetrafluoroethylene/perfluoropropylvinylether copolymer (PFA), polytetrafluoroethylene/polyhexafluoropropylene copolymer (FEP), ethylene/polytetrafluoroethylene copolymer (ETFE) etc).
Detian does not teach wherein said solid antimicrobial material comprises a polymeric material impregnated with a biocidal material.
 However, in an analogous art of biofilm resistant materials, Gabbay teaches of a polymeric material impregnated with a biocidal material (paragraph 0080- The copper oxide can be included in a polymer, or attached to a polymer after it is shaped, can be placed as a coating on a hard surface, or included in a polymer that is then attached to a hard surface, or can be applied directly to the materials from which the surface material is constructed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gabbay that teach a polymeric material impregnated with biocidal material, into the teaching of Detian that teach a solid antimicrobial material made from polymeric material. It would have been advantageous to make the combination in order to prevent, remove, reduce, or disrupt biofilm formation on a surface (paragraph 0080 of Gabbay), and to reduce the industrial, environmental, and medical problems caused by biofilm formation (paragraph 0004 of Gabbay). Additionally, using copper oxide as the active ingredient to attack the biofilm has application to a variety of hard surfaces (paragraph 0080 of Gabbay), and copper oxide can aid in inhibiting, diminishing or abrogating microbial biofilms or microbial biofilm formation or a combination thereof on a material surface (paragraph 009 of Gabbay).
Regarding claim 7, modified Detian teaches the claimed invention as discussed above concerning claim 5, but modified Detian does not expressly teach wherein said biocidal material comprises cuprous oxide.
However, in an analogous art of biofilm resistant materials, Gabbay teaches of a polymeric material (paragraph 0013- In some embodiments, the biofilm resistant material, further comprises a polymeric resin; In some embodiments, the polymeric resin is a polypropylene, polycarbonate, polyurethane, polyvinyl chloride, nylon, polystyrene, polyethylene, polyethylene terephthalate, fluorinated polyethylene, polyvinyl alcohol, polyvinyl acetate, silicone or polyester) wherein said biocidal material comprises cuprous oxide (paragraph 0007- this invention provides a biofilm resistant material comprising an active agent, which active agent consists essentially of an insoluble copper oxide at a concentration of between 3 and 10% w/w of said biofilm resistant material; paragraph 0080-  The copper oxide can be included in a polymer, or attached to a polymer after it is shaped, can be placed as a coating on a hard surface, or included in a polymer that is then attached to a hard surface, or can be applied directly to the materials from which the surface material is constructed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gabbay that teach biocidal material comprising cuprous oxide into the teachings of Detian that teach a solid antimicrobial material made from polymeric material. It would have been advantageous to make the combination in order to prevent, remove, reduce, or disrupt biofilm formation on a surface (paragraph 0080 of Gabbay), and to reduce the industrial, environmental, and medical problems caused by biofilm formation (paragraph 0004 of Gabbay). Additionally, using copper oxide as the active ingredient to attack the biofilm has application to a variety of hard surfaces (paragraph 0080 of Gabbay), and copper oxide can aid in inhibiting, diminishing or abrogating microbial biofilms or microbial biofilm formation or a combination thereof on a material surface (paragraph 009 of Gabbay).
Regarding claim 12, Detian discloses the claimed invention as discussed above concerning claim 11, and Detian further discloses wherein said antimicrobial material defining interior wall surfaces of said conduits comprises a polymeric material (Fig. 8 – extra-fine insulated wire 10A; paragraph 0197- The extra-fine insulated wire 10A comprises the copper alloy twisted wire 2A (an inner conductor) formed by twisting seven copper alloy wires 1A twisted together and a solid insulation 5A formed on an outer circumference of the inner conductor; paragraph 0206- The solid insulation 5A can be formed of resins such as polytetrafluoroethylene/perfluoropropylvinylether copolymer (PFA), polytetrafluoroethylene/polyhexafluoropropylene copolymer (FEP), etc).
Detian does not expressly teach where said antimicrobial material comprises a polymeric material impregnated with a biocidal material.
However, in an analogous art of biofilm resistant materials, Gabbay teaches of a polymeric material (paragraph 0013- In some embodiments, the biofilm resistant material, further comprises a polymeric resin; In some embodiments, the polymeric resin is a polypropylene, polycarbonate, polyurethane, polyvinyl chloride, nylon, polystyrene, polyethylene, polyethylene terephthalate, fluorinated polyethylene, polyvinyl alcohol, polyvinyl acetate, silicone or polyester) impregnated with a biocidal material (paragraph 0007- this invention provides a biofilm resistant material comprising an active agent, which active agent consists essentially of an insoluble copper oxide at a concentration of between 3 and 10% w/w of said biofilm resistant material; paragraph 0080- The copper oxide can be included in a polymer, or attached to a polymer after it is shaped, can be placed as a coating on a hard surface, or included in a polymer that is then attached to a hard surface, or can be applied directly to the materials from which the surface material is constructed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gabbay that teach a polymeric material impregnated with biocidal material, into the teaching of Detian that teach a polymeric material. It would have been advantageous to make the combination in order to (paragraph 0080 of Gabbay), and to reduce the industrial, environmental, and medical problems caused by biofilm formation (paragraph 0004 of Gabbay). Additionally, using copper oxide as the active ingredient to attack the biofilm has application to a variety of hard surfaces (paragraph 0080 of Gabbay), and copper oxide can aid in inhibiting, diminishing or abrogating microbial biofilms or microbial biofilm formation or a combination thereof on a material surface (paragraph 009 of Gabbay).
The modified device of Detian in further view of Gabbay will hereinafter be referred to as modified Detian.
Regarding claim 13, modified Detian teaches the claimed invention as discussed above concerning claim 12, and Detian further discloses wherein said polymeric material is selected from the group consisting of thermoplastic silicone-polyurethane copolymers ("SPUR"), perfluoroethylene propylene copolymer ("FEP"), polytetrafluoroethylene ("PTFE"), thermoplastic polyurethanes ("PUR"), and polyether ether ketone ("PEEK") (Fig. 8 – extra-fine insulated wire 10A; paragraph 0197- The extra-fine insulated wire 10A comprises the copper alloy twisted wire 2A (an inner conductor) formed by twisting seven copper alloy wires 1A twisted together and a solid insulation 5A formed on an outer circumference of the inner conductor; paragraph 0206- The solid insulation 5A can be formed of resins such as polytetrafluoroethylene/perfluoropropylvinylether copolymer (PFA), polytetrafluoroethylene/polyhexafluoropropylene copolymer (FEP), etc).
Regarding claim 14, 
However, in an analogous art of biofilm resistant materials, Gabbay teaches of a polymeric material (paragraph 0013- In some embodiments, the biofilm resistant material, further comprises a polymeric resin; In some embodiments, the polymeric resin is a polypropylene, polycarbonate, polyurethane, polyvinyl chloride, nylon, polystyrene, polyethylene, polyethylene terephthalate, fluorinated polyethylene, polyvinyl alcohol, polyvinyl acetate, silicone or polyester) wherein said biocidal material comprises cuprous oxide (paragraph 0007- this invention provides a biofilm resistant material comprising an active agent, which active agent consists essentially of an insoluble copper oxide at a concentration of between 3 and 10% w/w of said biofilm resistant material; paragraph 0080-  The copper oxide can be included in a polymer, or attached to a polymer after it is shaped, can be placed as a coating on a hard surface, or included in a polymer that is then attached to a hard surface, or can be applied directly to the materials from which the surface material is constructed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gabbay that teach biocidal material comprising cuprous oxide into the teachings of Detian that teach a polymeric material. It would have been advantageous to make the combination in order to prevent, remove, reduce, or disrupt biofilm formation on a surface (paragraph 0080 of Gabbay), and to reduce the industrial, environmental, and medical problems caused by biofilm formation (paragraph 0004 of Gabbay). Additionally, using copper oxide as the active ingredient to attack the biofilm has application to a variety of hard surfaces (paragraph 0080 of Gabbay), and copper oxide can aid in inhibiting, diminishing or abrogating microbial biofilms or microbial biofilm formation or a combination thereof on a material surface (paragraph 009 of Gabbay).
Regarding claim 15, Detian discloses he claimed invention as discussed above concerning claim 11, and Detian further discloses wherein said solid antimicrobial material encasing said parallel arrangement comprises a polymeric material (Fig. 8 – jacket layer 17; paragraph 0210 - The jacket layer 17 can be formed by that resins such as polytetrafluoroethylene/perfluoropropylvinylether copolymer (PFA), polytetrafluoroethylene/polyhexafluoropropylene copolymer (FEP), ethylene/polytetrafluoroethylene copolymer (ETFE) etc).
Detian does not expressly teach wherein said solid antimicrobial material comprises a polymeric material impregnated with a biocidal material.
However, in an analogous art of biofilm resistant materials, Gabbay teaches of a polymeric material impregnated with a biocidal material (paragraph 0080- The copper oxide can be included in a polymer, or attached to a polymer after it is shaped, can be placed as a coating on a hard surface, or included in a polymer that is then attached to a hard surface, or can be applied directly to the materials from which the surface material is constructed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gabbay that teach a polymeric material impregnated with biocidal material, into the teaching of Detian that teach a solid antimicrobial material made from polymeric material. It would have been advantageous to make the combination in order to prevent, remove, reduce, or disrupt biofilm formation on a surface (paragraph 0080 of Gabbay), and to reduce the industrial, environmental, and medical problems caused by biofilm formation (paragraph 0004 of Gabbay). Additionally, using copper oxide as the active ingredient to attack the biofilm has application to a variety of hard surfaces (paragraph 0080 of Gabbay), and copper oxide can aid in inhibiting, diminishing or abrogating (paragraph 009 of Gabbay).
The modified device of Detian in further view of Gabbay will hereinafter be referred to as modified Detian.
Regarding claim 17, modified Detian teaches the claimed invention as discussed above concerning claim 15, but modified Detian does not expressly teach wherein said biocidal material comprises cuprous oxide.
However, in an analogous art of biofilm resistant materials, Gabbay teaches of a polymeric material (paragraph 0013- In some embodiments, the biofilm resistant material, further comprises a polymeric resin; In some embodiments, the polymeric resin is a polypropylene, polycarbonate, polyurethane, polyvinyl chloride, nylon, polystyrene, polyethylene, polyethylene terephthalate, fluorinated polyethylene, polyvinyl alcohol, polyvinyl acetate, silicone or polyester) wherein said biocidal material comprises cuprous oxide (paragraph 0007- this invention provides a biofilm resistant material comprising an active agent, which active agent consists essentially of an insoluble copper oxide at a concentration of between 3 and 10% w/w of said biofilm resistant material; paragraph 0080-  The copper oxide can be included in a polymer, or attached to a polymer after it is shaped, can be placed as a coating on a hard surface, or included in a polymer that is then attached to a hard surface, or can be applied directly to the materials from which the surface material is constructed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gabbay that teach biocidal material comprising cuprous oxide into the teachings of Detian that teach a solid antimicrobial material made from polymeric material. It would have been advantageous to make the (paragraph 0080 of Gabbay), and to reduce the industrial, environmental, and medical problems caused by biofilm formation (paragraph 0004 of Gabbay). Additionally, using copper oxide as the active ingredient to attack the biofilm has application to a variety of hard surfaces (paragraph 0080 of Gabbay), and copper oxide can aid in inhibiting, diminishing or abrogating microbial biofilms or microbial biofilm formation or a combination thereof on a material surface (paragraph 009 of Gabbay).
Regarding claim 23,  Detian discloses the claimed invention as discussed above concerning claim 21, and Detian further discloses wherein said first antimicrobial material comprises a polymeric material (Fig. 8 – extra-fine insulated wire 10A; paragraph 0197- The extra-fine insulated wire 10A comprises the copper alloy twisted wire 2A (an inner conductor) formed by twisting seven copper alloy wires 1A twisted together and a solid insulation 5A formed on an outer circumference of the inner conductor; paragraph 0206- The solid insulation 5A can be formed of resins such as polytetrafluoroethylene/perfluoropropylvinylether copolymer (PFA), polytetrafluoroethylene/polyhexafluoropropylene copolymer (FEP), etc).
Detian does not expressly teach wherein said antimicrobial material comprises a polymeric material impregnated with a biocidal material.
However, in an analogous art of biofilm resistant materials, Gabbay teaches of a polymeric material (paragraph 0013- In some embodiments, the biofilm resistant material, further comprises a polymeric resin; In some embodiments, the polymeric resin is a polypropylene, polycarbonate, polyurethane, polyvinyl chloride, nylon, polystyrene, polyethylene, polyethylene terephthalate, fluorinated polyethylene, polyvinyl alcohol, polyvinyl acetate, silicone or polyester) impregnated with a biocidal material (paragraph 0007- this invention provides a biofilm resistant material comprising an active agent, which active agent consists essentially of an insoluble copper oxide at a concentration of between 3 and 10% w/w of said biofilm resistant material; paragraph 0080- The copper oxide can be included in a polymer, or attached to a polymer after it is shaped, can be placed as a coating on a hard surface, or included in a polymer that is then attached to a hard surface, or can be applied directly to the materials from which the surface material is constructed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gabbay that teach a polymeric material impregnated with biocidal material, into the teaching of Detian that teach a polymeric material. It would have been advantageous to make the combination in order to prevent, remove, reduce, or disrupt biofilm formation on a surface (paragraph 0080 of Gabbay), and to to reduce the industrial, environmental, and medical problems caused by biofilm formation (paragraph 0004 of Gabbay). Additionally, using copper oxide as the active ingredient to attack the biofilm has application to a variety of hard surfaces (paragraph 0080 of Gabbay), and copper oxide can aid in inhibiting, diminishing or abrogating microbial biofilms or microbial biofilm formation or a combination thereof on a material surface (paragraph 009 of Gabbay).
The modified device of Detian in further view of Gabbay will hereinafter be referred to as modified Detian.
Regarding claim 24, modified Detian teaches the claimed invention as discussed above concerning claim 23, and Detian further discloses wherein said polymeric material comprises polytetrafluoroethylene ("PTFE")(Fig. 8 – extra-fine insulated wire 10A; paragraph 0197- The extra-fine insulated wire 10A comprises the copper alloy twisted wire 2A (an inner conductor) formed by twisting seven copper alloy wires 1A twisted together and a solid insulation 5A formed on an outer circumference of the inner conductor; paragraph 0206- The solid insulation 5A can be formed of resins such as polytetrafluoroethylene/perfluoropropylvinylether copolymer (PFA), polytetrafluoroethylene/polyhexafluoropropylene copolymer (FEP), etc).
Regarding claim 25, modified Detian teaches the claimed invention as discussed above concerning 23, but modified Detian does not expressly teach wherein said biocidal material comprises cuprous oxide.
However, in an analogous art of biofilm resistant materials, Gabbay teaches of a polymeric material (paragraph 0013- In some embodiments, the biofilm resistant material, further comprises a polymeric resin; In some embodiments, the polymeric resin is a polypropylene, polycarbonate, polyurethane, polyvinyl chloride, nylon, polystyrene, polyethylene, polyethylene terephthalate, fluorinated polyethylene, polyvinyl alcohol, polyvinyl acetate, silicone or polyester) wherein said biocidal material comprises cuprous oxide (paragraph 0007- this invention provides a biofilm resistant material comprising an active agent, which active agent consists essentially of an insoluble copper oxide at a concentration of between 3 and 10% w/w of said biofilm resistant material; paragraph 0080-  The copper oxide can be included in a polymer, or attached to a polymer after it is shaped, can be placed as a coating on a hard surface, or included in a polymer that is then attached to a hard surface, or can be applied directly to the materials from which the surface material is constructed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gabbay that teach biocidal material comprising cuprous oxide into the teachings of Detian that teach a polymeric material. It would have been advantageous to make the combination in order to prevent, remove, reduce, or disrupt biofilm formation on a surface (paragraph 0080 of Gabbay), and to reduce the industrial,  caused by biofilm formation (paragraph 0004 of Gabbay). Additionally, using copper oxide as the active ingredient to attack the biofilm has application to a variety of hard surfaces (paragraph 0080 of Gabbay), and copper oxide can aid in inhibiting, diminishing or abrogating microbial biofilms or microbial biofilm formation or a combination thereof on a material surface (paragraph 009 of Gabbay).
Regarding claim 26, Detian discloses the claimed invention as discussed above concerning claim 21, and Detian further discloses wherein said second antimicrobial material comprises a polymeric material (Fig. 8 – jacket layer 17; paragraph 0210 - The jacket layer 17 can be formed by that resins such as polytetrafluoroethylene/perfluoropropylvinylether copolymer (PFA), polytetrafluoroethylene/polyhexafluoropropylene copolymer (FEP), ethylene/polytetrafluoroethylene copolymer (ETFE) etc).
Detian does not expressly teach wherein said second antimicrobial material comprises a polymeric material impregnated with a biocidal material.
However, in an analogous art of biofilm resistant materials, Gabbay teaches of a polymeric material impregnated with a biocidal material (paragraph 0080- The copper oxide can be included in a polymer, or attached to a polymer after it is shaped, can be placed as a coating on a hard surface, or included in a polymer that is then attached to a hard surface, or can be applied directly to the materials from which the surface material is constructed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gabbay that teach a polymeric material impregnated with biocidal material, into the teaching of Detian that teach a solid antimicrobial material made from polymeric material. It would have been advantageous to make the combination in order to prevent, remove, reduce, or disrupt biofilm formation on a (paragraph 0080 of Gabbay), and to reduce the industrial, environmental, and medical problems caused by biofilm formation (paragraph 0004 of Gabbay). Additionally, using copper oxide as the active ingredient to attack the biofilm has application to a variety of hard surfaces (paragraph 0080 of Gabbay), and copper oxide can aid in inhibiting, diminishing or abrogating microbial biofilms or microbial biofilm formation or a combination thereof on a material surface (paragraph 009 of Gabbay).
Regarding claim 28, modified Detian teaches the claimed invention as discussed above concerning claim 26, but modified Detian does not expressly teach wherein said biocidal material comprises cuprous oxide.
However, in an analogous art of biofilm resistant materials, Gabbay teaches of a polymeric material (paragraph 0013- In some embodiments, the biofilm resistant material, further comprises a polymeric resin; In some embodiments, the polymeric resin is a polypropylene, polycarbonate, polyurethane, polyvinyl chloride, nylon, polystyrene, polyethylene, polyethylene terephthalate, fluorinated polyethylene, polyvinyl alcohol, polyvinyl acetate, silicone or polyester) wherein said biocidal material comprises cuprous oxide (paragraph 0007- this invention provides a biofilm resistant material comprising an active agent, which active agent consists essentially of an insoluble copper oxide at a concentration of between 3 and 10% w/w of said biofilm resistant material; paragraph 0080-  The copper oxide can be included in a polymer, or attached to a polymer after it is shaped, can be placed as a coating on a hard surface, or included in a polymer that is then attached to a hard surface, or can be applied directly to the materials from which the surface material is constructed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gabbay that teach biocidal (paragraph 0080 of Gabbay), and to reduce the industrial, environmental, and medical problems caused by biofilm formation (paragraph 0004 of Gabbay). Additionally, using copper oxide as the active ingredient to attack the biofilm has application to a variety of hard surfaces (paragraph 0080 of Gabbay), and copper oxide can aid in inhibiting, diminishing or abrogating microbial biofilms or microbial biofilm formation or a combination thereof on a material surface (paragraph 009 of Gabbay).
Claims 6, 16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0187134 to Detian et al. (hereinafter "Detian") in further view of U.S. Publication No. 2013/0195841 to Gabbay et al. (hereinafter “Gabbay”) in further view of U.S. Publication No. 2010/0094086 to Konstantin.
Regarding claim 6, modified Detian teaches the claimed invention as discussed above concerning claim 5.
Although Detian teaches wherein said polymeric material comprises polytetrafluoroethylene/polyhexafluoropropylene copolymer (FEP) (paragraph 0197 of Detian), Detian does not teach wherein said polymeric material comprises perfluoroethylene propylene copolymer ("FEP").
However, Konstantin teaches of an analogous endoscopic device wherein said polymeric material comprises perfluoroethylene propylene copolymer ("FEP") (paragraph 0013- the invention provides a method of manufacturing such medico-technical flexible polymer tubes as well as an endoscope comprising medico-technical flexible polymer tubes; paragraph 0014 The tubes according to the invention preferably consist of at least two layers either of one type of thermoplastic or of several types of thermoplastics. The tube is preferably obtained by extrusion or co-extrusion of the at least two layers of plastic material. The plastic material is preferably selected from thermoplastics, preferably…perfluoroethylene propylene copolymer (FEP)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the perfluoroethylene propylene copolymer of Konstantin as the polymeric material of Detian. It would have been advantageous to make the combination because FEP materials show the advantage that they have favorable inherent sliding properties and are highly resistant to environmental influences (paragraph 0017 of Konstantin).
Regarding claim 16, modified Detian teaches the claimed invention as discussed above concerning claim 15.
Although modified Detian discloses wherein said polymeric material comprises polytetrafluoroethylene/polyhexafluoropropylene copolymer (FEP) (paragraph 0197 of Detian), modified Detian does not expressly teach wherein said polymeric material comprises perfluoroethylene propylene copolymer ("FEP").
However, Konstantin teaches of an analogous endoscopic device wherein said polymeric material comprises perfluoroethylene propylene copolymer ("FEP") (paragraph 0013- the invention provides a method of manufacturing such medico-technical flexible polymer tubes as well as an endoscope comprising medico-technical flexible polymer tubes; paragraph 0014 The tubes according to the invention preferably consist of at least two layers either of one type of thermoplastic or of several types of thermoplastics. The tube is preferably obtained by extrusion or co-extrusion of the at least two layers of plastic material. The plastic material is preferably selected from thermoplastics, preferably perfluoroethylene propylene copolymer (FEP)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the perfluoroethylene propylene copolymer of Konstantin as the polymeric material of Detian. It would have been advantageous to make the combination because FEP materials show the advantage that they have favorable inherent sliding properties and are highly resistant to environmental influences (paragraph 0017 of Konstantin).
Regarding claim 27, modified Detian teaches the claimed invention as discussed above concerning claim 26.
Although Detian teaches wherein said polymeric material comprises polytetrafluoroethylene/polyhexafluoropropylene copolymer (FEP) (paragraph 0197 of Detian), Detian does not teach wherein said polymeric material comprises perfluoroethylene propylene copolymer ("FEP").
However, Konstantin teaches of an analogous endoscopic device wherein said polymeric material comprises perfluoroethylene propylene copolymer ("FEP") (paragraph 0013- the invention provides a method of manufacturing such medico-technical flexible polymer tubes as well as an endoscope comprising medico-technical flexible polymer tubes; paragraph 0014 The tubes according to the invention preferably consist of at least two layers either of one type of thermoplastic or of several types of thermoplastics. The tube is preferably obtained by extrusion or co-extrusion of the at least two layers of plastic material. The plastic material is preferably selected from thermoplastics, preferably…perfluoroethylene propylene copolymer (FEP)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the perfluoroethylene propylene copolymer of Konstantin as the polymeric material of Detian. It would have been advantageous to make the (paragraph 0017 of Konstantin).
Claims 8, 9, 18-19, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0187134 to Detian et al. (hereinafter "Detian") in further view of U.S. Publication No. 2010/0292541 to Hashiba et al. (hereinafter "Hashiba").
Regarding claim 8, Detian discloses the claimed invention as discussed above concerning claim 1, and Detian further discloses further comprising a sheath encasing said solid antimicrobial material encasing each of said conduits and each of said cables (Fig. 9 – sheath 37; paragraph 0222-  The binding tape 33 comprises a wound thickness of e.g. 0.05 mm. Further, the shield 35 can be formed of e.g. a braided Sn-plated annealed copper wire of 0.05 thickness. The shield 35 can be a served shield other than the served shield. The sheath 37 can be formed by that a PET tape is wound around the shield 35, or resins such as polytetrafluoroethylene/perfluoropropylvinylether copolymer (PFA), polytetrafluoroethylene/polyhexafluoropropylene copolymer (FEP), ethylene/polytetrafluoroethylene copolymer (ETFE), polyvinylchloride (PVC) etc.).
Detian does not expressly teach said sheath including a strength member.
However, in the same endoscopy field of endeavor, Hashiba teaches of an analogous endoscopic device wherein said sheath (Fig. 4 – sheath 24) including a strength member (paragraph 0039- Most preferably, the sheath 24 is formed of low density polyurethane. The structure of the flexible sheath 24 can include multi-layer or single layer constructions with or without reinforcement wires, coils or filaments).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hashiba that teach a sheath (paragraph 0039 of Hashiba). Additionally, strength members embedded into sheaths are well known in the art. 
The modified device of Detian in view of Hashiba will hereinafter be referred to as modified Detian.
Regarding claim 9, modified Detian teaches the claimed invention as discussed above concerning claim 8, but modified Detian does not teach wherein said sheath comprises polyurethane impregnated with a biocidal material.
However, Hashiba teaches of an analogous endoscopic device wherein said sheath (Fig. 24 – sheath) comprises polyurethane (paragraph 0039- the sheath 24 is formed of low density polyurethane).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hashiba that teach a sheath specifically comprising polyurethane, into the teachings of Detian that teach a sheath. It would have been advantageous to make the combination because by utilizing a flexible polymer or elastomer, manipulation and operation of the endoscope or other medical instrument is not compromised (paragraph 0040 of Hashiba).
Additionally, in an analogous art of biofilm resistant materials, Gabbay teaches polymeric material  (paragraph 0013- In some embodiments, the biofilm resistant material, further comprises a polymeric resin; In some embodiments, the polymeric resin is a …polyurethane) including polyurethane impregnated with a biocidal material (paragraph 0007- this invention provides a biofilm resistant material comprising an active agent, which active agent consists essentially of an insoluble copper oxide at a concentration of between 3 and 10% w/w of said biofilm resistant material; paragraph 0080-  The copper oxide can be included in a polymer, or attached to a polymer after it is shaped, can be placed as a coating on a hard surface, or included in a polymer that is then attached to a hard surface, or can be applied directly to the materials from which the surface material is constructed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gabbay that teach polyurethane impregnated with biocidal material, into the teaching of Detian, as modified by Hashiba, that teach a sheath comprising polyurethane. It would have been advantageous to make the combination in order to prevent, remove, reduce, or disrupt biofilm formation on a surface (paragraph 0080 of Gabbay), and to reduce the industrial, environmental, and medical problems caused by biofilm formation (paragraph 0004 of Gabbay). Additionally, using copper oxide as the active ingredient to attack the biofilm has application to a variety of hard surfaces (paragraph 0080 of Gabbay), and copper oxide can aid in inhibiting, diminishing or abrogating microbial biofilms or microbial biofilm formation or a combination thereof on a material surface (paragraph 009 of Gabbay).
Regarding claim 18, Detian discloses the claimed invention as discussed above concerning claim 11, and Detian further discloses further comprising a sheath encasing said solid antimicrobial material encasing said parallel arrangement (Fig. 9 – sheath 37; paragraph 0222- [0222] The binding tape 33 comprises a wound thickness of e.g. 0.05 mm. Further, the shield 35 can be formed of e.g. a braided Sn-plated annealed copper wire of 0.05 thickness. The shield 35 can be a served shield other than the served shield. The sheath 37 can be formed by that a PET tape is wound around the shield 35, or resins such as polytetrafluoroethylene/perfluoropropylvinylether copolymer (PFA), polytetrafluoroethylene/polyhexafluoropropylene copolymer (FEP), ethylene/polytetrafluoroethylene copolymer (ETFE), polyvinylchloride (PVC) etc.).
Detian does not expressly teach said sheath including a strength member.
However, in the same endoscopy field of endeavor, Hashiba teaches of an analogous endoscopic device wherein said sheath (Fig. 4 – sheath 24) including a strength member (paragraph 0039- Most preferably, the sheath 24 is formed of low density polyurethane. The structure of the flexible sheath 24 can include multi-layer or single layer constructions with or without reinforcement wires, coils or filaments).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hashiba that teach a sheath including a strength member into the teachings of Detian that teach a sheath. It would have been advantageous to make the combination to reinforce the structure of the sheath (paragraph 0039 of Hashiba). Additionally, strength members embedded into sheaths are well known in the art. 
The modified device of Detian in further view of view of Hashiba will hereinafter be referred to as modified Detian.
Regarding claim 19, modified Detian teaches the claimed invention as discussed above claim 18, but modified Detian does not teach wherein said sheath comprises polyurethane impregnated with a biocidal material.
However, Hashiba teaches of an analogous endoscopic device wherein said sheath (Fig. 24 – sheath) comprises polyurethane (paragraph 0039- the sheath 24 is formed of low density polyurethane).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hashiba that teach a sheath (paragraph 0040 of Hashiba).
Additionally, in an analogous art of biofilm resistant material, Gabbay teaches polymeric material  (paragraph 0013- In some embodiments, the biofilm resistant material, further comprises a polymeric resin; In some embodiments, the polymeric resin is a …polyurethane) including polyurethane impregnated with a biocidal material (paragraph 0007- this invention provides a biofilm resistant material comprising an active agent, which active agent consists essentially of an insoluble copper oxide at a concentration of between 3 and 10% w/w of said biofilm resistant material; paragraph 0080-  The copper oxide can be included in a polymer, or attached to a polymer after it is shaped, can be placed as a coating on a hard surface, or included in a polymer that is then attached to a hard surface, or can be applied directly to the materials from which the surface material is constructed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gabbay that teach polyurethane impregnated with biocidal material, into the teaching of Detian, as modified by Hashiba, that teach a sheath comprising polyurethane. It would have been advantageous to make the combination in order to prevent, remove, reduce, or disrupt biofilm formation on a surface (paragraph 0080 of Gabbay), and to reduce the industrial, environmental, and medical problems caused by biofilm formation (paragraph 0004 of Gabbay). Additionally, using copper oxide as the active ingredient to attack the biofilm has application to a variety of hard surfaces (paragraph 0080 of Gabbay), and copper oxide can aid in inhibiting, diminishing or abrogating (paragraph 009 of Gabbay).
Regarding claim 29, Detian discloses the claimed invention as discussed above concerning claim 21, and Detian further discloses further comprising a sheath encasing said second antimicrobial material (Fig. 9 – sheath 37; paragraph 0222- [0222] The binding tape 33 comprises a wound thickness of e.g. 0.05 mm. Further, the shield 35 can be formed of e.g. a braided Sn-plated annealed copper wire of 0.05 thickness. The shield 35 can be a served shield other than the served shield. The sheath 37 can be formed by that a PET tape is wound around the shield 35, or resins such as polytetrafluoroethylene/perfluoropropylvinylether copolymer (PFA), polytetrafluoroethylene/polyhexafluoropropylene copolymer (FEP), ethylene/polytetrafluoroethylene copolymer (ETFE), polyvinylchloride (PVC) etc.).
Detian does not expressly teach said sheath including a strength member.
However, in the same endoscopy field of endeavor, Hashiba teaches of an analogous endoscopic device wherein said sheath (Fig. 4 – sheath 24) including a strength member (paragraph 0039- Most preferably, the sheath 24 is formed of low density polyurethane. The structure of the flexible sheath 24 can include multi-layer or single layer constructions with or without reinforcement wires, coils or filaments).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hashiba that teach a sheath including a strength member into the teachings of Detian that teach a sheath. It would have been advantageous to make the combination to reinforce the structure of the sheath (paragraph 0039 of Hashiba). 
Regarding claim 30, modified Detian teaches the claimed invention as discussed above concerning claim 29, but modified Detian does not teach wherein said sheath comprises polyurethane impregnated with a biocidal material.
However, Hashiba teaches of an analogous endoscopic device wherein said sheath (Fig. 24 – sheath) comprises polyurethane (paragraph 0039- the sheath 24 is formed of low density polyurethane).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hashiba that teach a sheath specifically comprising polyurethane, into the teachings of Detian that teach a sheath. It would have been advantageous to make the combination because by utilizing a flexible polymer or elastomer, manipulation and operation of the endoscope or other medical instrument is not compromised (paragraph 0040 of Hashiba).
Additionally, in an analogous art of biofilm resistant material, Gabbay teaches polymeric material  (paragraph 0013- In some embodiments, the biofilm resistant material, further comprises a polymeric resin; In some embodiments, the polymeric resin is a …polyurethane) including polyurethane impregnated with a biocidal material (paragraph 0007- this invention provides a biofilm resistant material comprising an active agent, which active agent consists essentially of an insoluble copper oxide at a concentration of between 3 and 10% w/w of said biofilm resistant material; paragraph 0080-  The copper oxide can be included in a polymer, or attached to a polymer after it is shaped, can be placed as a coating on a hard surface, or included in a polymer that is then attached to a hard surface, or can be applied directly to the materials from which the surface material is constructed)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Gabbay that teach polyurethane impregnated with biocidal material, into the teaching of Detian, as modified by Hashiba, that teach a sheath comprising polyurethane. It would have been advantageous to make the combination in order to prevent, remove, reduce, or disrupt biofilm formation on a surface (paragraph 0080 of Gabbay), and to reduce the industrial, environmental, and medical problems caused by biofilm formation (paragraph 0004 of Gabbay). Additionally, using copper oxide as the active ingredient to attack the biofilm has application to a variety of hard surfaces (paragraph 0080 of Gabbay), and copper oxide can aid in inhibiting, diminishing or abrogating microbial biofilms or microbial biofilm formation or a combination thereof on a material surface (paragraph 009 of Gabbay).
Claims 10 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0187134 to Detian et al. (hereinafter "Detian") in further view of U.S. Publication No. 2006/0178666 to Cosman et al. (hereinafter "Cosman").
Regarding claim 10, Detian discloses the claimed invention as discussed above concerning claim 1, but Detian does not expressly teach wherein, for at least one of said conduits, said antimicrobial material defining interior wall surfaces thereof is integral with said solid antimicrobial material encasing each of said conduits and each of said cables.
However, in the same field of endeavor, Cosman teaches of an analogous endoscopic device wherein, for at least one of said conduits (Fig. 16A – tube 1836), said antimicrobial material defining interior wall surfaces thereof is integral with said solid antimicrobial material encasing each of said conduits and each of said cables (Fig. 16A – wire 2044; paragraph 0110- Plastic element 1804, tube 1836 and webs 2012 and 2014 can be made of plastic such as polyurethane, polyethylene, silicone, etc., and can be extruded or molded in one piece).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of that Cosman that teach an antimicrobial material defining an interior wall surface integral with solid antimicrobial material encasing each of said conduits and each of said cables, into the teachings of Detian that teach an antimicrobial material defining interior wall surface and a solid antimicrobial material encasing each of said conduits and each of said cables. It would have been advantageous to make the combination in order to have flexibility along its length to accommodate different tissue sites (paragraph 0087 of Cosman).
Regarding claim 20, Detian discloses the claimed invention as discussed above concerning claim 11 wherein, for at least one of said conduits, said antimicrobial material defining interior wall surfaces thereof is integral with said solid antimicrobial material encasing said parallel arrangement.
However, in the same endoscopy field of endeavor, Cosman teaches of an analogous endoscopic device wherein, for at least one of said conduits (Fig. 16A – tube 1836), said antimicrobial material defining interior wall surfaces thereof is integral with said solid antimicrobial material encasing each of said conduits and each of said cables (Fig. 16A – wire 2044; paragraph 0110- Plastic element 1804, tube 1836 and webs 2012 and 2014 can be made of plastic such as polyurethane, polyethylene, silicone, etc., and can be extruded or molded in one piece).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of that Cosman that teach an (paragraph 0087 of Cosman).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/C.H./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795